DETAILED ACTION
	Applicant’s response of October 19, 2022 has been fully considered.  Claims 1, 3, and 5 are amended and claims 8 and 9 are added.  Claims 1-9 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukishima et al. (WO 2016/021394) in view of Hayashi et al. (JP 2005-206673).  The citations below for Tsukishima et al. are taken from English language equivalent US 2017/0233559; and the citations below for Hayashi et al. are taken from an English language machine translation included herewith.
Regarding claims 1, 2, 8, and 9, Tsukishima et al. teaches a pneumatic tire with a tread wherein the tread is made of a rubber composition (¶129) comprising 100 parts by mass of a diene rubber component, from 5 to 200 parts by mass of silica, from 1 to 20% by mass of a silane coupling agent relative to the silica, and from 1 to 20% by mass of a glycerin mono-fatty acid ester relative to a mass of silica (¶106-110).  Specifically, Tsukishima et al. teaches Example 14 in Table 3-3 which comprises 80 parts of a terminal-modified diene rubber (footnote 19), 20 parts of polybutadiene rubber (both of these form the rubber component wherein 80% by mass is the modified diene rubber), 70 parts by mass of silica, an alkyltriethoxysilane, a fatty acid ester (footnote 25), and 8% by mass relative to the amount of silica (calculated by Examiner) of a silane coupling agent that does not contain a mercapto group (footnote 23).  It is well known that treads of pneumatic tires have an annular shape and extend in the tire circumferential direction.
Tsukishima et al. does not teach that the rubber composition comprises a fatty acid metal salt (a) comprising an alkali metal element and a fatty acid metal salt (b) that is different from the fatty acid metal salt (a).  However, Hayashi et al. teaches a rubber composition for a tire tread comprising diene rubbers, silica, a silane coupling agent (¶12), and at least one fatty acid metal salt selected from fatty acid calcium and fatty acid potassium (¶16).  The fatty acid calcium salt (corresponds to fatty acid metal salt b) and the fatty acid potassium salt (corresponds to fatty acid metal salt a) may be used together (¶17).  Hayashi et al. additionally teaches that total amount of the fatty acid metal salts and the other fatty acid derivatives is from 0.5 to 10 parts by weight (¶19).  Additionally, the weight ratio between the fatty acid metal salts (D1) to the fatty acid derivatives (D2) is preferably 2:8 to 8:2 (¶20).  Taking this ratio to be 50/50, the amount of the fatty acid metal salts is from 0.25 to 5 parts by weight (calculated by Examiner).  Additionally, if the two fatty acid metal salts are taken to be in a 50/50 ratio, then the fatty acid potassium salt is present in from 0.125 to 2.5 parts by weight (calculated by Examiner).  This range overlaps with that claimed in claim 8.  Tsukishima et al. and Hayashi et al. are analogous art because they are from the same field of endeavor, namely that of diene rubber compositions for tire treads.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add the calcium fatty acid and the potassium fatty acid, as taught by Hayashi et al., to the composition, as taught by Tsukishima et al., and would have been motivated to do so in order to improve the processability of the rubber composition (¶10).
Regarding claims 3 and 5, Tsukishima et al. teaches that the silica has a specific surface area of from 100 to 400 m2/g, more preferably from 150 to 300 m2/g (¶98).  The N2SA and CTAB measurements should provide similar values.

Claims 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukishima et al. (WO 2016/021394) in view of Hayashi et al. (JP 2005-206673) as applied to claims 1-3 above, and further in view of Kuriyama et al. (WO 2017/018174).  The citations below for Kuriyama et al. are taken from English language equivalent US 2018/0215206.
Tsukishima et al. and Hayashi et al. teach the tread rubber, tread and tire as set forth above.  Tsukishima et al. does not teach the claimed tread pattern as claimed in claims 4, 6, and 7.  However, Kuriyama et al. teaches a tread pattern which meets the claimed limitations.  Figure 2 of both the reference and instant specification shows the tread pattern possessing at least three main grooves, a center portion, a shoulder portion, an intermediate portion as well as the claimed lug grooves.  Tsukishima et al. and Kuriyama et al. are analogous art because they are from the same field of endeavor, namely that to pneumatic tire treads.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use a tread pattern, as taught by Kuriyama et al., on the tire tread, as taught by Tsukishima et al. and would have been motivated to do so because this tread pattern provides enhanced wear resistance performance while maintaining braking performance on wet road surfaces (¶5).

Response to Arguments
Applicant's arguments filed October 19, 2022 have been fully considered but they are not persuasive.
Applicant argues that Hayashi et al. does not disclose a fatty acid metal salt comprising an alkali metal selected from lithium, sodium, or potassium.  This argument is unpersuasive.  As stated above, Hayashi et al. teaches using a combination of fatty acid metal salts wherein the metals of the two salts are calcium and potassium.  Hayashi et al. clearly teaches the inclusion of a fatty acid potassium salt.  
Applicant also argues that the instant claims have achieved unexpected results by combining a fatty acid metal salt comprising an alkali metal element selected from lithium, sodium, and potassium, and a fatty acid ester at an amount of 5% to 12% by mass with respect to the silica amount.  Applicant points the Office to Examples 1-7 of the instant specification as evidence of these results.  This argument is unpersuasive.  In response to applicant’s argument that the instant invention has achieved unexpected results, the Office points out that enhancing and improving upon existing properties is not necessarily equated to the generation of unexpected results.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  See MPEP §716.02.  Additionally, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716.02(d).
	In this case, the results presented are not commensurate in scope with the claims.  First, only one amount is used for the fatty acid metal salt a.  This one amount cannot serve to be commensurate in scope with the entire claimed range for this component, especially when one considers that no amount is claimed for this component in claim 1.  Even if one were to use the amount range in claim 8, this amount cannot represent that claimed range.  Further, only potassium stearate is used in the examples whereas the claim is much broader for this component as it can be any fatty acid and with lithium or sodium as well.  In sum, the experiments are not commensurate in scope with the claims and therefore cannot serve as evidence of unexpected results.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767